DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.    The information disclosure statement (IDS) submitted on 9/12/19, 4/12/19  the information disclosure statement was considered by initialing the PTO Form 1449.
                                                              Drawings

4.    The Examiner has approved drawings filed on  4/12/19.

Allowable subject matter
5. 	The following is an examiner's statement of reasons for allowance: 
	Claims 1-20 are allowed. The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s): “ A machine learning model training method, comprising: determining, by the computing device, an overall predicted loss of the first sample set based on the predicted loss and a corresponding first weight of each sample in the first sample set; updating, by the computing device, the first weight and a second weight of each sample in the first sample set based on the overall predicted loss of the first sample set; and inputting, by the computing device, the updated second weight of each sample in the training set, the features of each sample in the training set, and the target variable of each sample in the training set to the machine learning model, and initiating a next iteration of training the machine learning model” . The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) 1- 20 allowable. The prior art fails to disclose the claimed invention as discussed above. Additional searches do not find prior art of record(s). Therefore, claims 1- 20, are now allowed. 
Likewise, claims 2-10 depend from claim 1 and thus are allowed for the same reasons as well.
Claims 12-19 depend from claim 11 and thus are allowed for the same reasons as well.
The prior art made of record is considered pertinent to applicant's disclosure:
Principe et al., (US. PGPUB NO. 20130132315 A1) discloses  methods and systems are provided for classification using correntropy. In one embodiment, a classifying device includes a processing unit and memory storing instructions in modules that when executed by the processing unit cause the classifying device to adaptively classify a data value using a correntropy loss function. In another embodiment, a method includes adjusting a weight of a classifier based at least in part on a change in a correntropy loss function signal and classifying a data value using the classifier. In another embodiment, a method includes classifying a data value by predicting a label for the data value using a discriminant function, determining a correntopy statistical similarity between the predicted label and an actual label based at least in part on a correntropy loss function, and minimizing an expected risk associated with the predicted label based at least in part on a correntropy statistical similarity.
Kaplow et al., (US.8909564) disclose methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for training a plurality of different types of predictive models using training data, wherein each of the predictive models implements a different machine learning technique. One or more weights are obtained wherein each weight is associated with an answer category in the plurality of examples. A weighted accuracy is calculated for each of the predictive models using the one or more weights.
Wang et al., (US.9053391) discloses a method for classification of samples comprising providing a trained statistical model based upon a set of initial samples. Receiving a set of first samples and training a first statistical model base upon the first set of samples, where the first statistical model is of the same class as the trained statistical model. Receiving a set of second samples and training a second statistical model base upon the second set of samples, where the second statistical model is of the same class as the trained statistical model. The trained statistical model, the first statistical model, and the second statistical model, being independent of each other and collectively used to classify another sample.
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Other prior art cited
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US. Patent Number: 9141622, 11200514 .













Contact information 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Chawan whose telephone number is (571 272- 7446. The examiner can normally be reached on Monday to Thursday from 8 a.m. to 4:30 pm Flex. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Park Chan can be reached on 571 - 272- 7409. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-6300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see , see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 2197 (toll-free). IF you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 600-786-9799 (IN USA OR CANADA) or 871-272-1000. 
/SHEELA C CHAWAN/ 
Primary Examiner, Art Unit 2669